Citation Nr: 1420902	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left big toe disability, including as secondary to service-connected varicose veins of the right and left legs.

2.  Entitlement to service connection for a right knee disability, including as secondary to service-connected varicose veins of the right and left legs.

3.  Entitlement to service connection for a left knee disability, including as secondary to service-connected varicose veins of the right and left legs.

4.  Entitlement to service connection for a right ankle disability, including as secondary to service-connected varicose veins of the right and left legs.

5.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected varicose veins of the right and left legs.

6.  Entitlement to service connection for gout, including as secondary to service-connected varicose veins of the right and left legs.

7.  Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left leg.

8.  Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the right leg.

9.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fifth metacarpal fracture of the right hand with degenerative joint disease.

10.  Entitlement to a disability rating in excess of 10 percent prior to June 28, 2012, and in excess of 30 percent after June 28, 2012, for service-connected bilateral hearing loss.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2012 and September 2013, the Board remanded the above issues for additional development.  

In November 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a left big toe disability be withdrawn.

2.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a right knee disability be withdrawn.

3.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a left knee disability be withdrawn.

4.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a right ankle disability be withdrawn.

5.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a left ankle disability be withdrawn.

6.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for gout be withdrawn.

7.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for a rating in excess of 20 percent for service-connected varicose veins of the left leg be withdrawn.

8.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for a rating in excess of 20 percent for service-connected varicose veins of the right leg be withdrawn.

9.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for a rating in excess of 10 percent for service-connected residuals of a fifth metacarpal fracture of the right hand with degenerative joint disease be withdrawn.

10.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for a rating in excess of 10 percent prior to June 28, 2012, and in excess of 30 percent after June 28, 2012, for service-connected bilateral hearing loss be withdrawn.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a left big toe disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for gout have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

8.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the right leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

9.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fifth metacarpal fracture of the right hand with degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

10.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to a disability rating in excess of 10 percent prior to June 28, 2012, and in excess of 30 percent after June 28, 2012, for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  During the November 2013 hearing, the Veteran stated that he wished to withdraw his claims for service connection for a left big toe disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability and gout and for claims for an increased rating for varicose veins of the left leg, varicose veins of the right leg, residuals of a fifth metacarpal fracture of the right hand with degenerative joint disease, and bilateral hearing loss.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and dismissal is warranted.





ORDER

Service connection for a left big toe disability, including as secondary to service-connected varicose veins of the right and left legs, is dismissed.

Service connection for a right knee disability, including as secondary to service-connected varicose veins of the right and left legs, is dismissed.

Service connection for a left knee disability, including as secondary to service-connected varicose veins of the right and left legs, is dismissed.

Service connection for a right ankle disability, including as secondary to service-connected varicose veins of the right and left legs, is dismissed.

Service connection for a left ankle disability, including as secondary to service-connected varicose veins of the right and left legs, is dismissed.

Service connection for gout, including as secondary to service-connected varicose veins of the right and left legs, is dismissed.

Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left leg, is dismissed.

Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the right leg, is dismissed.

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fifth metacarpal fracture of the right hand with degenerative joint disease, is dismissed.

Entitlement to a disability rating in excess of 10 percent prior to June 28, 2012, and in excess of 30 percent after June 28, 2012, for service-connected bilateral hearing loss, is dismissed.


REMAND

An examination is necessary to determine whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  VA examinations in May 2013 have been afforded to the Veteran addressing whether his service connected disabilities affect his employment; however, no rationale was provided for the conclusions reached and no opinion was provided regarding whether his disabilities in aggregate render him unable to secure or follow a substantially gainful occupation.  Social security records show that the Veteran's disability benefits were based in part on his varicose veins.  Another examination is necessary in order to adjudicate the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities of sleep apnea, bilateral hearing loss, tinnitus, varicose veins of the left leg, varicose veins of the right leg, and residuals of a fifth metacarpal fracture of the right hand, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner concludes that the Veteran is capable of securing a substantially gainful occupation, the examiner must state the types of occupation the Veteran is capable of and must specify what, if any, limitations would be present for such types of occupation.

A complete rationale for all opinions expressed and conclusions reached must be provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


